Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 27 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Page US 2007/0248307.
As for claim 27, Page discloses a light emitting diode (“LED”) apparatus comprising: an elongated housing (elongated rod 2, Fig 1); a light emitting source disposed at a first end of the elongated housing (6, Fig 1); a reflector disposed in the housing and extending from the first end of the elongated housing towards a second end of the housing (interior surface of elongated rod that achieves total internal reflection, paragraph 0039); and a gradient optics coupled to the reflector and comprising a varying transparency (grooves 3 in surface 4) that progressively increases as the gradient optics extends from the first end of the housing towards the second end (see Fig 1, increasing notches closer together away from light source) so that light emitted from the light emitting source appears to be substantially uniform when the light reflects off the reflector (more uniform light output achieved, paragraph 0045).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAMOTO ‘275, CHIU ‘988, RUDEK ‘305, and KHAZENI ‘266 are all cited for having elongated lighting devices with an LED light source at one end, a reflection means within the interior, and some sort of gradient optics along the length that can be varied to achieve desired lighting by breaking total internal reflection and letting light exit through the side of the housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875